Case 6:20-cv-00729-ADA Document 38-1 Filed 03/22/21 Page 1 of 11




                      EXHIBIT 1
           Case 6:20-cv-00729-ADA Document 38-1 Filed 03/22/21 Page 2 of 11

                                                                                             USOO7646729B2


(12) United States Patent                                                (10) Patent No.:                  US 7,646,729 B2
       Rajan et al.                                                      (45) Date of Patent:                         Jan. 12, 2010
(54) METHOD AND APPARATUS FOR                                                5,850,397 A * 12/1998 Raab et al. .................. 370,392
        DETERMINATION OF NETWORK                                             6,205,122 B1*     3/2001 Sharon et al. ......... ... 370,254
        TOPOLOGY                                                             6.286,038 B1* 9/2001 Reichmeyer et al. ........ TO9.220
                                                                             6.421,676 B1* 7/2002 Krishnamurthy et al. ... 707/102
75                                                                           7.054,951 B1*     5/2006 Kao et al. ................... TO9,242
(75) Inventors: Govinda N. Rajan, Hilversum (NL);                            7.263,552 B2 * 8/2007 Govindarajan et al. ...... 709/224
                     Willem van Willigenburg, Hilversum                      7.420,929 B1* 9/2008 Mackie ....................... 370,252
                     (NL)                                              2002/0158897 A1* 10, 2002 Besaw et al. ......            ... 345.734
                                                                       2003/0046427 A1* 3/2003 Goringe et al. ....... ... 709/242
(73) Assignee: shallucent
               NJ (US
                          USA Inc., Murray Hill,                       2005/0083854 A1* 4/2005 Nagarajirao et al. ......... 370,254
                                                                                         OTHER PUBLICATIONS
(*) Notice:     Subj ect to any disclaimer, the term of this          Smart Draw HomePage, (C) 2004; http://www.smartdraw.com/index.
                patent is extended or adjusted under 35               htm.
                U.S.C. 154(b) by 692 days.                            Bradley Huffaker, Evi Nemeth, K Claffy, Otter: A general-purpose
                                                                      network visualization tool, Copyright ISOC Inet 99; http://www.
(21) Appl. No.: 10/870,217                                            caida.org/tools/visualization? otter/paper?.
                                                                      Robert Graham, Sniffing (network wiretap, Sniffer) FAQ Version
(22) Filed:          Jun. 17, 2004                                    0.3.3, Sep. 14, 2000, Copyright 1998-2000; http://www.robertgram.
                                                                      com/pubs/Sniffing-facq.html.
(65)                    Prior Publication Data                        * cited by examiner
        US 2006/OO31445 A1         Feb. 9, 2006
                                                                      Primary Exami   Melanie Jagannathan
                                                                       rinar Examiner—Melan1e Jag     h
(51) Int. Cl.                                                         (74) Attorney, Agent, or Firm Wall & Tong, LLP
        H04L 2/28               (2006.01)
        G06F 5/73               (2006.01)                             (57)                      ABSTRACT
.              o c - - - - -ificati- - - - - -s is: 370/400; 29.      A method and apparatus for determining network topology
(58)           O li assi sate       sts     - - - - - - - - - -hhi    includes adapting a single Sniffer to collect information from
          ee application file for complete search history.            nodes associated with at least two selected areas of the net
(56)                    References Cited                              work and determining a topology of at least a portion of the
                                                                      network using the collected information.
                 U.S. PATENT DOCUMENTS
       5,251.205 A * 10/1993 Callon et al. ................ 370,392                    32 Claims, 3 Drawing Sheets
    Case 6:20-cv-00729-ADA Document 38-1 Filed 03/22/21 Page 3 of 11


U.S. Patent       Jan. 12, 2010         Sheet 1 of 3         US 7,646,729 B2




     ... .  108 . & C
                                  108




                                                       112




                             FIG. 1A
    Case 6:20-cv-00729-ADA Document 38-1 Filed 03/22/21 Page 4 of 11


U.S. Patent       Jan. 12, 2010   Sheet 2 of 3          US 7,646,729 B2




     200



             CENTRALLY ACCESS ANETWORK TO                204
              OBTAIN TOPOLOGY INFORMATION



            SELECT A FIRST AREA OF NETWORK
           AND CENTRALLY RECEIVE INFORMATION                   206
                ABOUT NODES IN FIRST AREA



              REPEAT STEP206 FOR SECOND TO               208
                   NAREAS IN NETWORK



           COMPOSE TOPOLOGY MAP OF NETWORK                 210




                           FIG. 2
    Case 6:20-cv-00729-ADA Document 38-1 Filed 03/22/21 Page 5 of 11


U.S. Patent       Jan. 12, 2010    Sheet 3 of 3         US 7,646,729 B2




   304


   300




                                  FIG. 3
         Case 6:20-cv-00729-ADA Document 38-1 Filed 03/22/21 Page 6 of 11


                                                       US 7,646,729 B2
                               1.                                                                      2
           METHOD AND APPARATUS FOR                                      selected area based upon an existing network protocol. In one
           DETERMINATION OF NETWORK                                      embodiment of the invention, the existing network protocol is
                   TOPOLOGY                                              part of ISO-IEC 10589:2001 and the information may include
                                                                         link state messages.
                  FIELD OF INVENTION                                        The step of composing the topology may include collecting
                                                                         information about the first area and calculating the topology
  This invention relates to the field of communications net              according to the first area and then Subsequently receiving
works and, more specifically, to determining the configura               information about a second or more areas and recalculating
tion or topology of Such networks.                                       the topology accordingly. Alternately, the step of composing
                                                                    10   the topology map may include receiving information from all
             BACKGROUND OF INVENTION                                     nodes of all areas in the network and performing a single
                                                                         topology map calculation therefrom.
   Data Communications Networks (DCNs) are separated                        The invention also includes an apparatus in the form of a
into different areas, each area containing a certain number of           computer readable medium containing instructions for oper
nodes. Each node in a particular area has knowledge of neigh        15   ating a computer in accordance with the method steps pre
boring nodes. That is, information about each node is readily            sented. The invention also includes a communications net
available to other nodes in the same area so that nodes in the           work having improved topology determination means
same area can easily exchange information. AS DCN’s grow                 comprising an inner nodal area, one or more outer nodal areas
larger and more complex, the need for determining the con                connected to the inner nodal area and means for detecting
figuration (or topology) of the DCN and verifying the con                topology forming information about all nodes in the inner and
nectivity of links between nodes also increases. This infor              outer nodal areas from a central location in the communica
mation is particularly important in “management” networks                tions network. The means for detecting the topology forming
that overlay or manage lower level networks that are respon              information is a Sniffer connected to the inner nodal area.
sible for the actual transmission of data.
   Determining DCN configurations and identifying connec            25           BRIEF DESCRIPTION OF THE DRAWINGS
tivity faults in the network are necessary maintenance tasks.
Traditionally, this determination is performed by executing a               The teachings of the present invention can be readily
"sniffing' operation at each area. The term Sniffing pertains to         understood by considering the following detailed description
monitoring and collecting information that the various nodes             in conjunction with the accompanying drawings, in which:
have about each other and is well known in the art. An              30      FIG.1 depicts a schematic view of a network in accordance
example of the principles and procedures for Sniffing may be             with an embodiment of the subject invention;
found in "Sniffing (network wiretap, Sniffer) FAQ” Version                  FIG. 1A depicts a detailed schematic view of a portion of
0.3.3 available from Sep. 14, 2000 at www.robertgraham                   the network seen in FIG. 1;
.com/pubs/sniffing-faq.html hereinincorporated by reference                FIG. 2 depicts a series of method steps for determining a
in its entirety. Sniffing can be done either directly (by physi     35   network topology in accordance with an embodiment of the
cally going to each area location and performing the required            Subject invention; and
operations) or indirectly (by activating a remote Sniffer that is          FIG.3 depicts an apparatus for determining network topol
connected to and dedicated for each particular area). Once the           ogy in accordance with an embodiment of the Subject inven
Sniffing operation is completed, an analysis is performed on             tion.
all of the 'sniffed information to determine the topology.          40     To facilitate understanding, identical reference numerals
The complexity oftopology determination is compounded as                 have been used, where possible, to designate identical ele
more areas are added to the network. Specifically, an increase           ments that are common to the figures.
in areas results in an increase in time consuming remote
monitoring and collection procedures. Additionally, network                  DETAILED DESCRIPTION OF THE INVENTION
equipment costs increase as a Sniffer must be located at each       45
new area to perform the required Sniffing operation.                        The Subject invention presents the concept that determina
                                                                         tion of network topologies in data communication networks
            SUMMARY OF THE INVENTION                                     (DCNs) can be made by the unexpected use and exploitation
                                                                         of data that is available in such networks for reasons other
  The disadvantages heretofore associated with the prior art        50   than topology determination. Although the invention is dis
are overcome by a novel method and apparatus for determin                cussed and presented within the context of an Intermediate
ing a network topology with a single Sniffer. The method                 System-Intermediate System (IS-IS) routing information
includes the steps of adapting a single Sniffer to collect infor         exchange protocol network operating in accordance with said
mation from nodes associated with at least two selected areas            protocol for providing connection lists-mode network Ser
of the network and determining atopology of at least a portion      55   vice, it is noted that the invention is also applicable to other
of the network using the collected information. The step of              types of data communication networks. An example of an
adapting a single Sniffer to collect information includes, in            IS-IS communication system and protocols for managing
one embodiment, connecting the Sniffer to a central location             same may be found in ISO-IEC 10589:2001 herein incorpo
of the network. The Sniffer may be part of an existing network           rated by reference in its entirety.
management system of the network or be a stand-alone device         60      FIG. 1 depicts a network 100 (i.e., a DCN) operating in
connected independently to the central location of the net               accordance with an embodiment of the Subject invention. A
work.                                                                    DCN network 100 of FIG. 1 comprises a plurality (illustra
   The step of adapting the single Sniffer additionally                  tively 5) of L1 areas and, illustratively, one L2 area. Each L1
includes, in one embodiment, configuring the centrally con               area has a plurality of L1 nodes and one L2 node. All the L2
nected network Sniffer as a partitioned designated node of a        65   nodes are connected to each other and to an element manage
selected area. Information is received by the sniffer in a               ment system (EMS). Individual nodes or network elements
manner that includes collecting information about nodes in a             are managed via the EMS using connectivity in the L2 area
         Case 6:20-cv-00729-ADA Document 38-1 Filed 03/22/21 Page 7 of 11


                                                       US 7,646,729 B2
                                3                                                                         4
and the respective L1 areas. All nodes in one level send link             ing occurs when some portion of the network 100 (or an area
status information only to the nodes in that level and in that            104/102 of the network) suffers a fault. As a result of the fault,
particular area. That is, all nodes and one L1 area send link             the area is divided or partitioned into two subareas. An
status messages only to the other nodes in that area. The L2              example of this phenomenon is depicted in FIG. 1A. Specifi
node in an L1 area is also an L1 node for that L1 area. L2                cally, (denoted by dotted vertical line 114) first outer ring area
nodes in turn exchange link state messages only for the L2                104 is partitioned into Subareas 104 and 104 as a result of
area. Thus, if one L1 node in an L1 area sends a message to               a DCN fault. The repair feature presented in ISO/IEC 10589:
another L1 node in another L1 area, the message is sent to the            2001 provides the necessary information and instructions for
respective L2 node, which routes message to another L2 node               repairing the fault so that the partitioned area is made whole
associated with the target L1 area. The L2 node at the target        10   again. However, it has been realized that the information
L1 area then routes the message to the destination L1 node.               provided to the network (e.g., the EMS 110 in the network)
   The network 100 comprises an inner ring area 102 having                during the partition repair operation provides Sufficient infor
a plurality of inner ring (L2) nodes 106. One or more outer               mation for determining the topology of the network. The
ring areas 104 are connected to the inner ring area 102 via the           central Sniffer 112 takes advantage of this new found infor
inner ring nodes 106. Additionally, each of the outer ring           15   mation in the following manner. Assuming that a certain outer
areas 104 comprises one or more individual (L1) nodes 108                 ring area has to be Sniffed (e.g., first outer ring area 104), the
through which network users gain access to the network 100                Sniffer 112 is configured as a partition designated inner ring
and exchange information with other areas. Each of the nodes              node 106 (e.g., another node comparable to first inner ring
106 and 108 (and the network 100 in general) is managed by                node 106) of that particular outer ring area (e.g., 104). This
an element management system (EMS) 110. The EMS 110 is                    partition designated node 106 searches for a partition desig
connected to the network 100 via one of the inner ring nodes              nated inner ring node in the original outer ring area. Then it
106. Proper operation of network 100 requires that each of the            creates a virtual outer ring adjacency with the partition des
nodes 106 and 108 have appropriate connectivity to the EMS                ignated inner ring node, thus it also receives all LSPs for the
110. In the specific example of a data communications net                 outer ring area to be Sniffed. In one example of the invention,
work, DCN connectivity is one such example of the required           25   the searched-for partition designated inner ring is inner node
network environment. Determination of the configuration or                106 of system 100.
topology of the network 100 is accomplished by analysis of                  When all the LSPs have been received or after a time-out,
link state messages (LSPs) that move back and forth between               the Sniffer 112 is then configured to become a partition des
the nodes 106 and 108 respectively within their area. Once a              ignated inner ring node of the next outer ring area to be Sniffed
topology is determined, the network can monitor Such LSPs            30   (e.g., second outerring area 104) and the process is repeated.
to determine if there are communication faults in the network             Hence, by reconfiguring one Sniffer to act as a designated
100.                                                                      inner ring node for every outer ring area, the required infor
   All nodes in one area send link status information only to             mation for determining topology can be obtained. By virtue
the nodes in that area, i.e., all nodes in a first outer ring area        of this improvement, it has been realized by the inventors that
104, send LSPs only to the other nodes in that area. A first         35   physical installation of Sniffers in every outer ring area 104
inner ring node 106 in the first outer ring area 104 is also              may be avoided. Since only one sniffer 112 is needed to map
considered an outer ring node for that first outer ring area              the complete topology of a network, fewer resources are
104. Additionally, inner ring nodes 106 in turn exchange                  needed and the attendant network cost are reduced.
LSPs only for the inner ring area 102. Therefore, ifa first outer            FIG. 2 depicts a series of method steps 200 in accordance
ring node (e.g., 108) in a first outer ring area 104 sends a         40   with a method of the subject invention for determining topol
message to a second outer ring node 108 in a second outer                 ogy of communication networks. Specifically, the method
ring area 104, the message is first sent to the respective inner          starts at step 202 and proceeds to step 204 where a network
ring node (e.g., first inner ring node 106). This inner ring              (such as network 100) is centrally accessed for the purposes
node then routes the message to a secondinnerring node 106                of obtaining topology information. In one embodiment of the
at the target outer ring area 104. The second inner ring node        45   invention, this central access is performed via a single Sniffer
106 at the target outer ring area 104 then routes the message             (such as sniffer 112 as seen in network 100) that has the ability
to the second outer ring node 108. Accordingly, routing of                to function as an inner ring node 106 in at least two areas of
messages in the manner discussed provides away of tracking                the network 100. The functionality of the sniffer 112 as an
the status of the network and monitoring for a fault at one or            inner ring node 106 is accomplished by configuring the
more locations therein.                                              50   Snifferas a partition designated inner ring node in accordance
   The network 100 further comprises a central sniffing                   with the repair of partition feature of ISO/IEC 10589:2001.
device 112 that is connected centrally to the network 100 via             The method then proceeds to step 206 where a first area (e.g.,
to the inner ring 102. In one embodiment of the invention, the            area 104) of a network (such as network 100) is selected for
sniffer is a specific component of the EMS 110 (shown by a                Sniffing and information about nodes in the first area are
broken line connection between the EMS 110 and the sniffer           55   centrally received by the network. That is, since the sniffer
112). In a second embodiment, the sniffer 112 is a stand-alone            112 functions as an inner ring node of the first area, it has
device that is independently connected to the network 100.                access to all of the LSPs that are moving through first area
The central Sniffer 112 is a single device that has the ability to        104 during the partition repair operation. Accordingly, infor
be configured as a member of various different outer ring                 mation about all the nodes in the first area is collected by the
areas 104 So as to essentially become a part of these outer ring     60   central sniffer 112.
areas at the discretion of the EMS 110 or network operator                   At step 208, and after having the first area appropriately
desiring to perform the topology determination of the Subject             sniffed and the information collected, step 206 is repeated for
invention. Such configuration is possible by virtue of the                a second area (e.g., outer ring area 104 of network 100) and
protocols used to manage the network as described in greater              the partition designation configuration of the Sniffer is per
detail below.                                                        65   formed with respect to this second area 104. Information is
  The central Sniffer 112 exploits the Repair of Partition                then appropriately sniffed and centrally received by the cen
Areas feature as explained in ISO/IEC 10589:2001. Partition               tral sniffer 112 to obtain all necessary information about
         Case 6:20-cv-00729-ADA Document 38-1 Filed 03/22/21 Page 8 of 11


                                                      US 7,646,729 B2
                               5                                                                       6
nodes in the second area. Accordingly, this process is repeated entire network. However, in various embodiments of the
for any number of Nareas in network 100 until all such outer invention only portions of a network necessary to achieve
ring areas are appropriately polled. That is, a Sniffer 112 is Some purpose (e.g., fault isolation and the like) may be deter
appropriately configured as a partition designated inner ring mined. For example, if a particular area is experiencing fault
node for such N areas, the partition repair feature executed 5 conditions, that area and other areas proximate to particular
and the information centrally received by sniffer 112.              area may be sniffed to determine thereby the topology of the
   The method then proceeds to step 210 where upon collec “region' in which full conditions exist.
tion of all the information from all of the Nouter ring areas in       In one embodiment of the invention, a sniffer device is
the network, a topology map of the network is composed. In centrally located in the network. In other embodiments, the
one example of the invention, the composition process is 10 sniffer device may be located in a non-central location. For
accomplished by known techniques by those skilled in the art example, where an existing network includes a Sniffing
for creating topology maps. Examples of these operations device and that network is connected to other networks, the
may be found in the Standard SmartDraw software package Sniffing device associated with the existing network may be
manufactured and sold by SmartDraw.com of San Diego, used to retrieve information from the newly connected net
Calif. and as seen on their website at www.smartdraw.com 15 works to help establish thereby the topology of the resulting
and in “Otter: A general-purpose network visualization tool         network.
by Huffaker, Nemeth and Claffy herein incorporated by ref              Although various embodiments that incorporate the teach
erence. In a first embodiment of the invention, step 210 may ings of the present invention have been shown and described
be practiced in a “round robin' type of procedure. That is, as in detail herein, those skilled in the art can readily devise
each new outer ring area is partition repaired and the infor- 20 many other varied embodiments that still incorporate these
mation about each of the nodes in Such area received, a new         teachings.
topology composition process is executed to essentially build          What is claimed is:
the network on a per area basis. As such, the topology map is          1. A method for managing a communications network, the
constructed in real time. In a second embodiment of the             method comprising:
invention, all information about each of the nodes in all the 25 adapting a Sniffer to collect information from nodes of a
areas is collected and stored in a local memory in the network            first outer nodal area of the communications network,
(e.g., a memory found either at the central sniffer 112 or the            wherein    the communications network comprises:
element management system 110) and a single topology com                     an inner nodal area; and
position step calculation is performed to generate the entire                a plurality of outer nodal areas connected to the inner
map at one time. The method ends at Step 212.                    30              nodal area via respective nodes of the inner nodal
   An apparatus in accordance with one embodiment of the                         area,
subject invention is presented in FIG. 3. Specifically, FIG. 3               each   outer nodal area comprising a plurality of nodes,
depicts a computer 300 (personal computer, networked work                        each of the plurality of nodes configured to send
station, network server or the like). The computer 300                           link status messages only to other nodes of the
includes at least one central processing unit (CPU) 302, Sup- 35                 outer nodal area,
port circuits 304, and memory 306. The CPU 302 may com                    wherein the adapting comprises:
prise one or more conventionally available microprocessors.                  configuring the Sniffer as a partition designated inner
The support circuits 304 are well known circuits that com                        nodal-area node of the first outer nodal area;
prise power Supplies, clocks, input/output interface circuitry         adapting    the Sniffer to collect information from nodes of a
and the like. Memory 306 comprises various types of com- 40               second outer nodal area of the communications network
puter readable medium including, but not limited to random                by configuring the Snifferas a partition designated inner
access memory, read only memory, removable disk memory,                   nodal-area node of the second outer nodal area; and
flash memory and various combinations of these types of                determining     a topology of at least a portion of the commu
memory. The memory 306 is sometimes referred to as main                   nications network using the collected information, the
memory and may in part be used as cache memory or buffer 45               portion of the communications network comprising the
memory. The memory 306 stores various Software packages                   first and second outer nodal areas.
308-310 that perform operations essential to the computer
300 and/or interconnected workstations, servers and the like           2. The method of claim 1, further comprising:
if operating in a network environment. When running a par              connecting the Sniffer to a central location of the commu
ticular software package or program 308-310, the computer 50              nications network.
300 becomes a special purpose machine for determining net              3. The method of claim 1, wherein the sniffer is a part of an
work topology in accordance with information received from existing           network management system of the communications
a centrally disposed Sniffing device in accordance with the network.
subject invention. More specifically, the computer 300                 4. The method of claim 1, wherein the sniffer is a stand
becomes a special purpose machine for determining network 55 alone device connected independently to a central location of
topologies inaccordance with method steps 200 of FIG.2 and the communications network.
as described above.                                                    5. The method of claim 1, further comprising:
   The computer may contain one or more interfaces 312                 for each remaining outer nodal area of the plurality of outer
selected from the group consisting of a keyboard, mouse,                  nodal areas:
touch screen, keypad, Voice-activated interface for entering 60           adapting the sniffer to collect information from nodes of
data and/or executing management command functions in the                    the remaining outer nodal area by configuring the
network including but not limited to the configuration of the                Snifferas a partition designated inner-nodal-area node
Sniffer as a partition designated node as described above.                   of the remaining outer nodal area.
Such information can be displayed in a network status display          6. The method of claim 5, further comprising:
316 on display device 314.                                       65 determining a topology of the entire communications net
   The above-described invention has been primarily dis                   work using the collected information from each of the
cussed within the context of determining the topology of an               plurality of outer nodal areas.
         Case 6:20-cv-00729-ADA Document 38-1 Filed 03/22/21 Page 9 of 11


                                                       US 7,646,729 B2
                                 7                                                                    8
  7. The method of claim 1, wherein the collected informa                  for each remaining outer nodal area of the plurality of outer
tion comprises link state messages sent by nodes of the first                 nodal areas:
and second outer nodal areas.                                                 adapting the sniffer to collect information from nodes of
  8. The method of claim 1, wherein the collected informa                        the remaining outer nodal area by configuring the
tion is based upon an existing network protocol.                                 Snifferas a partition designated inner-nodal-area node
   9. The method of claim 8, wherein the existing network                        of the remaining outer nodal area.
protocol is part of ISO-IEC 10589:2001.                                    18. The computer readable storage medium of claim 17,
   10. The method of claim 1, wherein the determining the                wherein the operation further comprises:
topology further comprises:                                                determining a topology of the entire communications net
   collecting information about the first inner nodal area;         10        work using the collected information from each of the
   calculating the topology according to the first inner nodal                plurality of outer nodal areas.
     area,                                                                 19. The computer readable storage medium of claim 13,
  Subsequently receiving information about the second inner              wherein the collected information comprises link state mes
     nodal area; and                                                     sages sent by nodes of the first and second outer nodal areas.
  recalculating the topology based upon the second inner            15     20. The computer readable storage medium of claim 13,
     nodal area.                                                         wherein said collected information is based upon an existing
  11. The method of claim 1, wherein the determining the                 network protocol.
topology further comprises:                                                21. The computer readable storage medium of claim 20,
  receiving information from all nodes of all areas in the               wherein the existing network protocol is part of ISO-IEC
     communications network; and                                         10589: 2001.
  performing a single topology calculation.                                22. The computer readable storage medium of claim 13
  12. The method of claim 1, wherein each node of the inner              wherein the determining the topology further comprises:
nodal area that connects a respective outer nodal area to the              collecting information about the first inner nodal area;
inner nodal area is a two-level node such that, at one level, the          calculating the topology according to the first inner nodal
                                                                    25        area,
node functions as a member of the inner nodal area and, at
another level, the node functions as a member of the respec                Subsequently receiving information about the second inner
tive outer nodal area.                                                        nodal area; and
   13. A computer readable storage medium containing a                     recalculating the topology based upon the second inner
program which, when executed, performs an operation for                       nodal area.
managing a communications network, the operation compris            30     23. The computer readable storage medium of claim 13,
ing:                                                                     wherein the determining the topology further comprises:
   adapting a Sniffer to collect information from nodes of a               receiving information from all nodes of all areas in the
     first outer nodal area of the communications network,                    communications network; and
     wherein the communications network comprises:                         performing a single topology calculation.
        an inner nodal area; and
                                                                    35     24. The computer readable storage medium of claim 13,
                                                                         wherein each node of the inner nodal area that connects a
        a plurality of outer nodal areas connected to the inner          respective outer nodal area to the inner nodal area is a two
           nodal area via respective nodes of the inner nodal            level node Such that, at one level, the node functions as a
             area,
        each outer nodal area comprising a plurality of nodes,           member of the inner nodal area and, at another level, the node
          each of the plurality of nodes configured to send
                                                                    40   functions as a member of the respective outer nodal area.
          link status messages only to other nodes of the                  25. A communications network comprising:
             outer nodal area,
                                                                           an inner nodal area, comprising a plurality of nodes;
                                                                           two or more outer nodal areas connected to the inner nodal
     wherein the adapting comprises:                                          area via respective nodes of the inner nodal area, each of
       configuring the Snifferas a partition designated inner       45        the two or more outer nodal areas comprising a respec
             nodal-area node of the first outer nodal area;                   tive plurality of nodes each of the respective plurality of
  adapting the Sniffer to collect information from nodes of a                 nodes configured to send link status messages only to
     second outer nodal area of the communications network                    other nodes of the outer nodal area; and
     by configuring the Snifferas a partition designated inner             a single Sniffer adapted to detect topology information
     nodal-area node of the second outer nodal area; and            50        about all nodes in the inner nodal area and the two or
  determining a topology of at least a portion of the commu                   more outer nodal areas from a central location in the
    nications network using the collected information, the                    communications network by being configured sequen
    portion of the communications network comprising the                      tially as a partition designated inner-nodal-area node of
     first and second outer nodal areas.                                      each of the two or more outer nodal area.
  14. The computer readable storage medium of claim 13,             55     26. The communications network of claim 25, wherein the
wherein the operation further comprises:                                 single Sniffer is connected to the inner nodal area.
  connecting the Sniffer to a central location of the commu                27. The communications network of claim 25, wherein the
     nications network.                                                  single Sniffer is a part of an existing network management
  15. The computer readable storage medium of claim 13,                  system of the communications network.
wherein the Sniffer is a part of an existing network manage         60     28. The communications network of claim 25, wherein the
ment system of the communications network.                               single Sniffer is a stand-alone device connected indepen
  16. The computer readable storage medium of claim 13,                  dently to the central location of the communications network.
wherein the sniffer is a stand-alone device connected inde                 29. The communications network of claim 26, wherein the
pendently to a central location of the communications net                single Sniffer is instructed to function as a partition designated
work.                                                               65   node in an existing network protocol.
  17. The computer readable storage medium of claim 14,                    30. The communications network of claim 29, wherein the
wherein the operation further comprises:                                 existing network protocol is ISO-IEC 10589:2001.
        Case 6:20-cv-00729-ADA Document 38-1 Filed 03/22/21 Page 10 of 11


                                                     US 7,646,729 B2
                              9                                                            10
  31. A method for managing a communications network              determining a topology of at least a portion of the commu
having an inner nodal area and a plurality of outer nodal areas     nications network using the collected information, the
connected to the inner nodal area via respective nodes of the       portion of the communications network comprising the
inner nodal area, the method comprising:                            at least two of outer nodal areas.
  adapting a single Sniffer to collect information from nodes 5 32. The method of claim 31, wherein the collected infor
    associated with at least two of the plurality of outer nodal
    areas of the communications network by configuring the mation    comprises link state messages sent by all nodes of the
    Sniffer, sequentially, as a partition designated inner at least two outer nodal areas.
     nodal-area node of each of the at least two outer nodal
     areas; and                                                                       k   .   .   .      .
              Case 6:20-cv-00729-ADA Document 38-1 Filed 03/22/21 Page 11 of 11
                             UNITED STATES PATENT AND TRADEMARK OFFICE
                                 CERTIFICATE OF CORRECTION

PATENT NO.            : 7,646,729 B2                                                                                Page 1 of 1
APPLICATION NO. : 10/870217
DATED                 : January 12, 2010
INVENTOR(S)           : Rajan et al.
It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         On the Title Page:

         The first or sole Notice should read --



        Subject to any disclaimer, the term of this patent is extended or adjusted under 35 U.S.C. 154(b)
        by 1124 days.




                                                                         Signed and Sealed this
                                                                  Twenty-eighth Day of December, 2010



                                                                                          David J. Kappos
                                                                       Director of the United States Patent and Trademark Office
